Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanyingAnnual Report on Form 10-K of Elite Energies, Inc.for theperiod endedMarch 31, 2011, I, Stephen Wan, ChiefFinancial Officer ofElite Energies, Inc.hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchAnnual Report on Form 10-K for theperiod endedMarch 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAnnual Report on Form 10-K for theperiod endedMarch31, 2011, fairly presents, in all material respects, the financial condition and results of operations ofElite Energies, Inc. ELITE ENERGIES, INC. Date:June 29, 2011 By: /s/ Stephen Wan Stephen Wan Chief Financial Officer
